In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00127-CV
         ______________________________


    IN THE MATTER OF THE MARRIAGE OF
  SHARON M. SREBALUS AND JOHN W. MILAM




       On Appeal from the County Court at Law
                Bowie County, Texas
           Trial Court No. 08D0174-CCL




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Sharon M. Srebalus, appellant, filed her pro se notice of appeal in this Court October 29,

2008, from the trial court's purported denial of her "Motion for Reconsideration" and from the final

divorce decree.

       There is nothing in the record to indicate Srebalus has made efforts to have the clerk's record

filed with this Court, nor has she paid a filing fee or made any claim of indigency. On December 31,

2008, we contacted Srebalus by letter, giving her an opportunity to cure the various defects, and

warning her that, if we did not receive an adequate response within ten days, this appeal would be

subject to dismissal for want of prosecution. See TEX . R. APP . P. 42.3(b), (c).

       We have received no communication from Srebalus. Pursuant to Rule 42.3(b) of the Texas

Rules of Appellate Procedure, we dismiss this appeal for want of prosecution.



                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        January 29, 2009
Date Decided:          January 30, 2009




                                                  2